Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
35 USC 102 rejections
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-8, 11 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by JP 2016-162328 (Fujii).
	Regarding independent claim 1, Fujii discloses an actuator (vibration generator A) provided with an internal actuator (actuator 3) comprising a first stationary element (base member 31) and a first movable element (movable member 32) facing the first stationary element, the first movable element acting in a direction away from the first stationary element, a second stationary element (receiving portion 21 of a holder 2; see the receiving portion 21 affixing the base member 31 of the actuator 3) affixed to the first stationary element and having, on the first movable element side and along the direction in which the first stationary element and the first movable element face each other (the vertical direction in fig. 5 and 6 corresponds to the vertical direction in fig. 1-3), a stationary wall (wall constituting the frame of the holder 2) disposed separated from the first movable element, and a second movable element (vibration target component 1) having pressing walls (wall inserted into the receiving portion 21 on the actuator 3 side of the vibration target component 1; see fig. 3) inserted between the first movable element and the stationary wall.

	Regarding claim 2, the biasing means 4 disclosed in document 1 corresponds to the biasing portion which biases the pressing walls to the first movable element (movable member 32) side.
	Regarding claim 3, it is found that the second stationary element (receiving portion 21 of the holder 2) disclosed in document 1 is in a box shape for storing the internal actuator as shown in fig. 1 and 3. The stationary wall is the side wall of the second stationary element, and the second movable element (vibration target component 1) exists for covering the opening portion of the second stationary element, and thus, it can be said to be a lid portion (fig. 3).
	Regarding claim 5, see fig. 4-6.
	Regarding claims 6-8, 11, note the rejections of claims 3, 5, above. 
Obviousness Double Patenting rejections
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 11,054,909. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
Regarding claims 1-3, 5-8, 11, US 11,054,909 anticipates the claimed subject matter of this application. The claims of the patent recite more elements than in this application and therefore the claims of this application should be rejected under obviousness double patenting rejection. In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993). 
	Regarding claims 4, 9, 10, 12, US 11,054,909 does not claim the specific connection between the ridge-like portion and the lid portion.  However, according to MPEP 2144.05,  II. ROUTINE OPTIMIZATION, A) Optimization Within Prior Art Conditions or Through Routine Experimentation, note In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art."). The concept of using different connection in these claims involves only substitution of equivalents and/or the result of “routine optimization”.  Since US 11,054,909 clearly recites the internal actuator with equivalent connection, it would have been a “routine optimization” for a person having ordinary skill in the art to elect the ridge-like connection as claimed in the claims of US 11,054,909 for the purpose of achieving equivalent stability based on the specifically elected connection.  



The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Allowable subject matter and reasons for allowance

	In claims 4, 9, the recitation of “the second stator has a ridge-like raised portion on an edge surface of a side wall adjacent to the fixation wall along a long side of the edge surface, and the lid portion abuts against the ridge-like raised portion” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claims 1, 9, is neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references. Thus, claims 1, 9 and their dependent claims are allowable.  
Prior art of record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2019/0025973, US 2012/0249459, and US 2016/0259414 disclose internal actuators using shape memory alloy wires.



Conclusions
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Examiner Nguyen whose telephone number is (571) 272-4861.  The examiner can normally be reached on Monday--Thursday from 9:00 AM to 7:00 PM.

     	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi, can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/HOANG M NGUYEN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

                                                                                    HOANG NGUYEN
                                                                                    PRIMARY EXAMINER
                                                                                    ART UNIT 3746
Hoang Minh Nguyen
5/2/2022